Securities Act File No.333-173642 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 xPre-Effective Amendment No. 1¨Post-Effective Amendment No. (Check appropriate box or boxes) DREYFUS RESEARCH GROWTH FUND, INC. (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. The Registrant hereby amends this Registration Statement on such date(s) as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. An indefinite number of Registrant's shares of common stock, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. DREYFUS RESEARCH GROWTH FUND, INC. Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/PROXY STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page Item 2. Beginning and Outside Back Cover Page of Prospectus Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganization Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Exhibit A – Form of Agreement and Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Additional Information About the Acquiring Fund and the Funds Item 6. Information About the Funds Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Additional Information About the Acquiring Fund and the Funds Item 7. Voting Information Letter to Shareholders; Questions and Answers; Notice of Joint Special Meeting of Shareholders; Cover Page; Voting Information Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Pages Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of Dreyfus Research Growth Fund, Inc. dated July 1, 2010(1) Item 13. Additional Information About the Funds Being Acquired Statement of Additional Information of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, dated August 1, 2010(2); Statement of Additional Information of Dreyfus Research Core Fund, a series of Dreyfus Manager Funds I, dated August 1, 2010(3); Statement of Additional Information of Dreyfus Equity Growth Fund, a series of Dreyfus Funds, Inc., dated May 1, 2011(4) Item 14. Financial Statements Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, dated March 31, 2010(5); Semi-Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, dated September 30, 2010(6); Annual Report of Dreyfus Research Core Fund, a series of Dreyfus Manager Funds I, dated March 31, 2010(7); Semi-Annual Report of Dreyfus Research Core Fund, a series of Dreyfus Manager Funds I, dated September 30, 2010(8); Annual Report of Dreyfus Equity Growth Fund, a series of Dreyfus Funds, Inc., dated December 31, 2010(9); Annual Report of Dreyfus Research Growth Fund, Inc., dated February 28, 2011(10) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to Post-Effective Amendment No. 62 to the Registrant's Registration Statement on Form N-1A, filed June 25, 2010 (File No. 2-33733). Incorporated herein by reference to Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A of Dreyfus Manager Funds I filed July 28, 2010 (File No. 333-106576). Incorporated herein by reference to Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A of Dreyfus Manager Funds I filed July 28, 2010 (File No. 333-106576). Incorporated herein by reference to Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A of Dreyfus Funds, Inc.filed onApril 28, 2011 (File No. 002-17531). Incorporated herein by reference to the Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, filed May 26, 2010 (File No. 811-21386). Incorporated herein by references to the Semi-Annual Report of Dreyfus Alpha Growth Fund, a series of Dreyfus Manager Funds I, filed November 23, 2010 (File No. 811-21386). Incorporated herein by reference to the Annual Report of Dreyfus Research Core Fund, a series Dreyfus Manager Funds I, filed May 26, 2010 (File No. 811-21386). Incorporated herein by reference to the Semi-Annual Report of Dreyfus Research Core Fund, a series Dreyfus Manager Funds I, November 23, 2010 (File No. 811-21386). Incorporated herein by reference to the Annual Report of Dreyfus Equity Growth Fund, a series of Dreyfus Funds, Inc., filed March 3, 2011 (File No. 811-01018). Incorporated herein by reference to the Annual Report of Dreyfus Research Growth Fund, Inc.filed onApril 27, 2011 (File No. 811-01899). DREYFUS ALPHA GROWTH FUND DREYFUS EQUITY GROWTH FUND DREYFUS RESEARCH CORE FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York10166 Dear Shareholder: As a shareholder of Dreyfus Alpha Growth Fund, Dreyfus Equity Growth Fund or Dreyfus Research Core Fund (each, a "Fund"), you are being asked to vote on an Agreement and Plan of Reorganization to allow your Fund to transfer all of its assets in a tax-free reorganization to Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), in exchange solely for Class A, Class C, Class I or Class Z shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities.The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Acquiring Fund and the Funds.Dreyfus Alpha Growth Fund and Dreyfus Research Core Fund are series of Dreyfus Manager Funds I (the "Trust"), and Dreyfus Equity Growth Fund is a series of Dreyfus Funds, Inc. (the "Company"). Management of Dreyfus has reviewed the funds in the Dreyfus Family of Funds and has concluded that it would be appropriate to consolidate certain funds having similar investment objectives and investment management policies and that would otherwise benefit fund shareholders.As a result of the review, management recommended to the Trust's Board and the Company's Board that the Funds be consolidated with the Acquiring Fund.If the Agreement and Plan of Reorganization is approved and consummated for your Fund, you would no longer be a shareholder of the Fund, but would become a shareholder of the Acquiring Fund.Management believes, with respect to each Fund, that the reorganization will permit Fund shareholders to pursue similar investment goals in a larger combined fund.The Acquiring Fund, like each Fund, normally invests in growth stocks.In addition, the Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than each Fund.Management also believes, with respect to each Fund, that the reorganization should enable Fund shareholders to benefit from more efficient portfolio management and will eliminate the duplication of resources and costs associated with marketing and servicing the funds as separate entities.The reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the reorganization of their Fund. After careful review, the Trust's Board of Trustees and the Company's Board of Directors have unanimously approved the proposed reorganization of each Fund for which they are responsible.The Trustees and Directors believe, with respect to each Fund for which they are responsible, that the reorganization will permit Fund shareholders to pursue similar investment goals in a larger combined fund.The Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than each Fund.The Trust's Board of Trustees and the Company's Board of Directors each recommends that you read the enclosed materials carefully and then vote FOR the proposal for your Fund. Your vote is extremely important, no matter how large or small your Fund holdings. To vote, you may use any of the following methods: · By Mail.Please complete, date and sign the enclosed proxy card and mail it in the enclosed, postage-paid envelope. · By Internet.Have your proxy card available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. · By Telephone.Have your proxy card available.Call the toll-free number listed on the proxy card.Enter your control number from your proxy card.Follow the recorded instructions. · In Person.Any shareholder who attends the meeting in person may vote by ballot at the meeting. Further information about the proposed reorganizations is contained in the enclosed materials, which you should review carefully before you vote.If you have any questions after considering the enclosed materials, please call 1-800-554-4611 (holders of Class F shares of Dreyfus Equity Growth Fund should call 1-800-645-6561). Sincerely, Bradley J. Skapyak President Dreyfus Manager Funds I Dreyfus Funds, Inc. May , 2011 TRANSFER OF THE ASSETS OF DREYFUS ALPHA GROWTH FUND DREYFUS EQUITY GROWTH FUND DREYFUS RESEARCH CORE FUND TO AND IN EXCHANGE FOR SHARES OF DREYFUS RESEARCH GROWTH FUND, INC. QUESTIONS AND ANSWERS The enclosed materials include a combined Prospectus/Proxy Statement containing information you need to make an informed decision.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the proposed reorganizations. WHAT WILL HAPPEN TO MY FUND INVESTMENT IF THE PROPOSED REORGANIZATION OF MY FUND IS APPROVED? You will become a shareholder of Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about the Closing Date (as defined below), and will no longer be a shareholder of Dreyfus Alpha Growth Fund ("Alpha Growth"), Dreyfus Equity Growth Fund ("Equity Growth") or Dreyfus Research Core Fund ("Research Core") (each, a "Fund" and collectively, the "Funds"), as the case may be.You will receive shares of the Acquiring Fund with a value equal to the value of your investment in the Fund as of the Closing Date.If you hold Class A, Class C or Class I shares of a Fund, you will receive the corresponding Class A, Class C or Class I shares of the Acquiring Fund on the Closing Date.Holders of Class B shares of a Fund will receive Class A shares of the Acquiring Fund on the Closing Date.Holders of Class F shares of Equity Growth will receive Class Z shares of the Acquiring Fund on the Closing Date.Your Fund will then cease operations and will be terminated as a series of either Dreyfus Manager Funds I (the "Trust") or Dreyfus Funds, Inc. (the "Company"), as applicable.The Closing Date is November 7, 2011 for Alpha Growth, November 9, 2011 for Research Core and November 14, 2011 for Equity Growth.The reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the reorganization of their Fund. WHAT ARE THE BENEFITS OF THE PROPOSED REORGANIZATION OF MY FUND FOR ME? The Trust's Board and the Company's Board each believes, with respect to each Fund for which they are responsible, that the reorganization will permit Fund shareholders to pursue similar investment goals in a larger combined fund that also is managed by Dreyfus.By combining the Funds with the Acquiring Fund, which will then have substantially more assets than each Fund, Fund shareholders should benefit from more efficient portfolio management.In addition, the Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than each Fund.The reorganization also will eliminate the duplication of resources and costs associated with marketing and servicing the funds as separate entities.Other potential benefits are described in the enclosed combined Prospectus/Proxy Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.The Acquiring Fund and each Fund have similar investment objectives and investment management policies.The Acquiring Fund seeks long-term capital growth consistent with the preservation of capital as its primary investment objective and current income as its secondary investment objective.Alpha Growth seeks capital appreciation and Equity Growth seeks long-term growth of capital and income.Research Core seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the Standard & Poor's® 500 Composite Stock Price Index ("S&P 500 Index").Each fund normally invests at least 80% of its net assets in stocks, with Research Core and the Acquiring Fund each investing at least 80% of its net assets in common stocks.Equity Growth invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance, such as the Dow Jones Industrial Average, the S&P 500 Index, or the Nasdaq Composite Index.The portfolio managers for Research Core and the Acquiring Fund use a fundamental, bottom-up research process to identify investments for the funds.Each fund allocates its assets across market sectors, but the Acquiring Fund's portfolio is structured so that its sector weightings generally are similar to those of the Russell 1000® Growth Index, the Acquiring Fund's benchmark.Similarly, the portfolio manager for Equity Growth uses a consistent, bottom-up approach that emphasizes individual stock selection and employs a "growth style" of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time.The portfolio managers for Alpha Growth use a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within large- and mid-cap growth stocks in the U.S. stock market.The portfolio managers for Alpha Growth use, and strictly adhere to, a proprietary valuation model that identifies and ranks stocks based on certain factors, including long-term relative valuations, earnings sustainability and behavioral factors, including earnings revisions and share buybacks.Research Core and the Acquiring Fund may invest up to 25% of their assets in foreign securities, and Equity Growth may up to 30% of its assets in foreign securities.Alpha Growth does not invest in foreign securities, but it may invest in depositary receipts. Dreyfus is the investment adviser to the Funds and the Acquiring Fund and provides day-to-day management of each fund's investments.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Funds and the Acquiring Fund.For additional information regarding the Funds and the Acquiring Fund, please refer to the enclosed combined Prospectus/Proxy Statement. WHAT ARE THE TAX CONSEQUENCES OF THE PROPOSED REORGANIZATION OF MY FUND? The reorganization of your Fund will not be a taxable event for federal income tax purposes.Shareholders will not recognize any capital gain or loss as a direct result of their Fund's reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a result of the reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards; however, the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards will be subject to limitations. WHAT ARE THE PRINCIPAL DIFFERENCES BETWEEN CLASS B AND CLASS F SHARES OF MY FUND, AS APPLICABLE, AND CLASS A SHARES AND CLASS Z SHARES OF THE ACQUIRING FUND THAT HOLDERS OF A FUND'S CLASS B AND CLASS F SHARES, AS APPLICABLE, WILL RECEIVE IN THE REORGANIZATION? If you hold Class B shares of a Fund, you will receive Class A shares of the Acquiring Fund with a value equal to the value of your Class B shares as of the Closing Date.If you hold Class F shares of Equity Growth, you will receive Class Z shares of the Acquiring Fund with a value equal to the value of your Class F shares as of the Closing Date.The attributes of the Acquiring Fund's Class A shares are the same as those of the Funds and the other funds in the Dreyfus Family of Funds.The principal differences between Class B shares of each Fund, Class F shares of Equity Growth and Class A and Class Z shares of the Acquiring Fund are their sales charges and eligible investors.Class B shares are not subject to an initial sales charge, but may be subject to a contingent deferred sales charge ("CDSC") when redeemed, generally depending on how long a shareholder has owned Class B shares of the Fund.Some investors may be subject to an initial sales charge in connection with an investment in Class A shares, generally depending on the amount of the investment.Also, Class A shares purchased without an initial sales charge as part of an investment of $1 million or more may be charged a 1% CDSC if redeemed within a year of purchase.An investor pays no sales charge in connection with an investment in Class F or Class Z shares and no CDSC in connection with a redemption of Class F or Class Z shares.Class F and Class Z shares may be purchased only by "grandfathered investors" in each such class, whereas Class A shares are offered to the public.Class B shares of the Funds are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of other funds in the Dreyfus Family of Funds.No sales charge or CDSC will be imposed on former holders of Class B shares who receive Class A shares of the Acquiring Fund at the time of the relevant reorganization.However, former holders of Class B shares who receive Class A shares of the Acquiring Fund in the relevant reorganization would be subject to the initial sales charge and CDSC applicable to such Class A shares on any subsequent purchases or redemptions of Class A shares of the Acquiring Fund after the reorganization. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF MY FUND? Yes.You will continue to enjoy the same shareholder privileges such as the Fund Exchanges service, Dreyfus TeleTransfer Privilege, Dreyfus-Automatic Asset BuilderÒ, Dreyfus Payroll Savings Plan, Dreyfus Government Direct Deposit Privilege, Dreyfus Dividend Options, Dreyfus Auto-Exchange Privilege and Dreyfus Automatic Withdrawal Plan.If you are a holder of Class B shares of a Fund who receives Class A shares of the Acquiring Fund in the reorganization, you will be able to exchange such Class A shares of the Acquiring Fund for Class A shares of other funds in the Dreyfus Family of Funds through the Exchange Privilege.If you are a holder of Class F shares of Equity Growth who receives Class Z shares of the Acquiring Fund in the reorganization, you will be able to exchange such Class Z shares of the Acquiring Fund for certain shares, including Class F shares, of other funds in the Dreyfus Family of Funds through the Exchange Privilege.In addition, if after the reorganization you were to no longer hold Class Z shares of the Acquiring Fund or Class F shares of a Dreyfus fund, you would lose your status as a "grandfathered Class F investor" and would not be able to purchase Class F shares of a Dreyfus fund. WILL THE PROPOSED REORGANIZATION OF MY FUND RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER FUND EXPENSES? The funds generally pay Dreyfus different management fees at different rates.Under their respective agreements with Dreyfus, Alpha Growth and the Acquiring Fund each has agreed to pay Dreyfus a management fee at the annual rate of 0.75% of the value of its average daily net assets.Under its agreement with Dreyfus, Research Core has agreed to pay Dreyfus a management fee at the annual rate of 0.70% of the value of its average daily net assets.Under its agreement with Dreyfus, Equity Growth has agreed to pay Dreyfus a management fee at the annual rate of 0.65% of the value of its average daily net assets up to and including $250 million, 0.60% of the value of its average daily net assets between $250 million and up to and including $500 million, 0.55% of the value of its average daily net assets between $500 million and up to and including $750 million, and 0.50% of the value of its average daily net assets over $750 million.For its last fiscal year, Equity Growth paid Dreyfus a management fee at the annual rate of 0.64% of the value of its average daily net assets. Certain classes of shares of the Funds had a higher annual expense ratio, and certain classes of shares of the Funds had a lower annual expense ratio, than the corresponding class of shares of the Acquiring Fund (with holders of Class B shares of the Funds receiving Class A shares of the Acquiring Fund and holders of Class F shares of Equity Growth receiving Class Z shares of the Acquiring Fund), as of each fund's most recent fiscal year end.For any class of shares of a Fund that had a lower total annual expense ratio than the corresponding class of shares of the Acquiring Fund, if Fund shareholders approve that Fund's reorganization, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund until at least December 31, 2012, so that the expenses of each class of shares of the Acquiring Fund do not exceed the total annual expense ratio of the corresponding class of shares of the Fund as of its most recent fiscal year end.Assuming each of the reorganizations is approved and consummated, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund until at least December 31, 2012, so that the expenses of Class A, Class C, Class I and Class Z shares of the Acquiring Fund (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25%, 2.05%, 0.95% and 1.01%, respectively. WILL I BE CHARGED A SALES CHARGE, REDEMPTION FEE OR CDSC AT THE TIME OF THE REORGANIZATION OF MY FUND? No.No sales charge, redemption fee or CDSC will be imposed at the time of the reorganization of your Fund.Any subsequent investment in the Acquiring Fund, including by holders of Class B shares of a Fund who receive Class A shares of the Acquiring Fund in a reorganization, will be subject to any applicable sales charges and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the reorganization will be subject to the same CDSC as redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund (calculated from the date of original purchase of your Fund shares). WHO WILL PAY THE EXPENSES OF THE PROPOSED REORGANIZATION OF MY FUND? Dreyfus, and not the Funds or the Acquiring Fund, will pay the expenses directly related to the proposed reorganization of each Fund.As discussed further in the enclosed combined Prospectus/Proxy Statement, transaction costs associated with any repositioning of a Fund's portfolio in connection with the proposed reorganization of the Fund before and after consummation of the reorganization will be borne by the Fund and the combined fund, respectively. HOW DO THE TRUST'S BOARD AND COMPANY'S BOARD RECOMMEND I VOTE? As to each Fund, after considering, among other factors, the terms and conditions of the reorganization, the investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Trust's Board of Trustees, on behalf of Alpha Growth and Research Core, and the Company's Board of Directors, on behalf of Equity Growth, believe that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and its shareholders.In reaching this conclusion, the Trust's Board of Trustees, on behalf of each of Alpha Growth and Research Core, and the Company's Board of Directors, on behalf of Equity Growth, determined that reorganizing the relevant Fund into the Acquiring Fund, which also is managed by Dreyfus and has a similar investment objective and similar investment management policies as the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue similar investment goals in a larger combined fund.In addition, the Acquiring Fund has a generally better performance record and has, or after the reorganizations will have, the same or a lower net annual expense ratio than the Funds.By combining the Funds with the Acquiring Fund, which will then have substantially more assets than each Fund, shareholders of each Fund also should benefit from more efficient portfolio management.Therefore, the Trust's Board of Trustees and the Company's Board of Directors, as applicable, recommend that you vote FOR the reorganization of your Fund. HOW CAN I VOTE MY SHARES? You can vote in any one of the following ways: · By mail, with the enclosed proxy card and postage-paid envelope; · By telephone, with a toll-free call to the number listed on your proxy card; · Through the Internet, at the website address listed on your proxy card; or · In person at the meeting. We encourage you to vote through the Internet or by telephone using the number that appears on your proxy card.Whichever voting method you choose, please take the time to read the combined Prospectus/Proxy Statement before you vote. Please note: if you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal.Thank you in advance for your vote. DREYFUS ALPHA GROWTH FUND DREYFUS RESEARCH CORE FUND (Each, a Series of Dreyfus Manager Funds I) DREYFUS EQUITY GROWTH FUND (A Series of Dreyfus Funds, Inc.) NOTICE OF SPECIAL JOINT MEETING OF SHAREHOLDERS To the Shareholders: A Special Joint Meeting of Shareholders of Dreyfus Alpha Growth Fund and Dreyfus Research Core Fund, each a series of Dreyfus Manager Funds I (the "Trust"), and Dreyfus Equity Growth Fund (with Dreyfus Alpha Growth Fund and Dreyfus Research Core Fund, each, a "Fund"), a series of Dreyfus Funds, Inc. (the "Company"), will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, on Thursday, August 11, 2011, at 11:00 a.m., as to each Fund, for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), in exchange solely for Class A, Class C, Class I and Class Z shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets and the assumption by the Acquiring Fund of the Fund's stated liabilities (the "Reorganization").Class A, Class C, Class I and Class Z shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to holders of its Class A, Class B, Class C, Class I and Class F shares, as applicable, with holders of Class B and Class F shares receiving Class A shares and Class Z shares, respectively, of the Acquiring Fund, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust or the Company, as applicable; and 2. To transact such other business as may properly come before the meeting, or any adjournment or adjournments thereof. Shareholders of record of the respective Fund at the close of business on May 18, 2011 will be entitled to receive notice of and to vote at the meeting. By Order of the Boards of Trustees/Directors Michael A. Rosenberg Secretary New York, New York May , 2011 WE NEED YOUR PROXY VOTE A SHAREHOLDER MAY THINK HIS OR HER VOTE IS NOT IMPORTANT, BUT IT IS VITAL.BY LAW, THE MEETING OF SHAREHOLDERS OF A FUND WILL HAVE TO BE ADJOURNED WITHOUT CONDUCTING ANY BUSINESS IF LESS THAN A QUORUM OF FUND SHARES ELIGIBLE TO VOTE IS REPRESENTED.IN THAT EVENT, THE FUND WOULD CONTINUE TO SOLICIT VOTES IN AN ATTEMPT TO ACHIEVE A QUORUM.CLEARLY, YOUR VOTE COULD BE CRITICAL TO ENABLE THE FUND TO HOLD THE MEETING AS SCHEDULED, SO PLEASE RETURN YOUR PROXY CARD OR OTHERWISE VOTE PROMPTLY.YOU AND ALL OTHER FUND SHAREHOLDERS WILL BENEFIT FROM YOUR COOPERATION. Transfer of the Assets of DREYFUS ALPHA GROWTH FUND DREYFUS RESEARCH CORE FUND (Each, a Series of Dreyfus Manager Funds I) DREYFUS EQUITY GROWTH FUND (A Series of Dreyfus Funds, Inc.) To and in Exchange for Class A, Class C, Class I and Class Z Shares of DREYFUS RESEARCH GROWTH FUND, INC. COMBINED PROSPECTUS/PROXY STATEMENT MAY , 2011 Special Joint Meeting of Shareholders To Be Held on Thursday, August 11, 2011 This combined Prospectus/Proxy Statement is furnished in connection with a solicitation of proxies by the Board of Trustees of Dreyfus Manager Funds I (the "Trust"), on behalf of Dreyfus Alpha Growth Fund ("Alpha Growth") and Dreyfus Research Core Fund ("Research Core"), and by the Board of Directors of Dreyfus Funds, Inc. (the "Company"), on behalf of Dreyfus Equity Growth Fund ("Equity Growth" and, together with Alpha Growth and Research Core, each, a "Fund" and collectively, the "Funds"), to be used at the Special Joint Meeting of Shareholders (the "Meeting") of the Funds to be held on Thursday, August 11, 2011, at 11:00 a.m., at the offices of The Dreyfus Corporation ("Dreyfus"), 200 Park Avenue, 8th Floor, New York, New York 10166, for the purposes set forth in the accompanying Notice of Special Joint Meeting of Shareholders.Shareholders of record at the close of business on May 18, 2011 are entitled to receive notice of and to vote at the Meeting. It is proposed, with respect to each Fund, that the Fund transfer all of its assets to Dreyfus Research Growth Fund, Inc. (the "Acquiring Fund"), in exchange solely for Class A, Class C, Class I and Class Z shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, all as more fully described in this combined Prospectus/Proxy Statement (with respect to the relevant Fund, the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund shares received by the Fund will be distributed to the Fund's shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Class A, Class C, Class I or Class Z shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Class A, Class B, Class C, Class I or Class F Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares, except that holders of Class B and Class F shares of a Fund will receive Class A shares and Class Z shares, respectively, of the Acquiring Fund.The Reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the Reorganization of their Fund. This combined Prospectus/Proxy Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know before voting on the proposal or investing in the Acquiring Fund. A combined Statement of Additional Information ("SAI") dated May , 2011, relating to this combined Prospectus/Proxy Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this combined Prospectus/Proxy Statement by reference, and other information regarding the Acquiring Fund and the Funds.A copy of the SAI is available without charge by calling 1-800-554-4611 (holders of Class F shares of Equity Growth should call 1-800-645-6561), or writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shares of the Acquiring Fund and the Funds are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investing in the Acquiring Fund, as in a Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this combined Prospectus/Proxy Statement.Any representation to the contrary is a criminal offense. Each Fund and the Acquiring Fund are open-end management investment companies advised by Dreyfus.Each Fund and the Acquiring Fund have a similar investment objective and similar investment management policies.However, the investment practices and limitations of each fund (and the related risks) are not identical.Each Fund and the Acquiring Fund normally invest in growth stocks.Dreyfus is the investment adviser to the Acquiring Fund and each Fund.A comparison of each Fund and the Acquiring Fund is set forth in this combined Prospectus/Proxy Statement. The Acquiring Fund's Prospectus dated July 1, 2010 and Annual Report for its fiscal year ended February 28, 2011 (including its audited financial statements for the fiscal year) accompany this combined Prospectus/Proxy Statement.The Acquiring Fund's Prospectus and the financial statements contained in its Annual Report are incorporated into this combined Prospectus/Proxy Statement by reference.For a free copy of the Funds' most-recent Prospectuses and Annual Report for the fiscal year ended December 31, 2010 for Equity Growth, or Annual Reports for the fiscal year ended March 31, 2010 and Semi-Annual Reports for the fiscal period ended September 30, 2010 for Alpha Growth and Research Core, please call your financial adviser, or call 1-800-554-4611 (holders of Class F shares of Equity Growth should call 1-800-645-6561), visit www.dreyfus.com or write to the Fund at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. With respect to each Fund, shareholders are entitled to one vote for each Fund share held and fractional votes for each fractional Fund share held.Holders of Class A, Class B, Class C, Class F and Class I shares of a Fund, as applicable, will vote together on the proposal for that Fund.Fund shares represented by executed and unrevoked proxies will be voted in accordance with the specifications made thereon.If the enclosed proxy card is executed and returned, it nevertheless may be revoked by giving another proxy before the Meeting.Also, any Fund shareholder who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.If you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal. As of March 31, 2011, the following numbers of Fund shares were issued and outstanding: Name of Fund Class A Shares Outstanding Class B Shares Outstanding Class C Shares Outstanding Class F Shares Outstanding Class I Shares Outstanding Alpha Growth N/A Equity Growth Research Core N/A Proxy materials will be mailed to shareholders of record on or about May , 2011. TABLE OF CONTENTS Summary Reasons for the Reorganizations Information about the Reorganizations Additional Information about the Acquiring Fund and the Funds Voting Information Financial Statements and Experts Other Matters Notice To Banks, Broker/Dealers and Voting Trustees and Their Nominees Exhibit A:Form of Agreement and Plan of Reorganization A-1 Exhibit B:Description of the Acquiring Fund's Board Members
